Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 11,095,703 in view of Laurent et al. (US 2013/0335629). 

Regarding claims 1, 6, 11 and 15, Claim 2 of the parent application discloses a digital receiver for synchronizing multiple components delivered on a broadband network and a broadcast network, the digital receiver comprising:
a broadband network interface configured to receive broadband data including at least one audio component for a service via the broadband network, wherein the at least one audio component relates to a Dynamic Adaptive Streaming over HTTP (DASH) segment, 
a broadcast network interface configured to receive a broadcast signal including a video component for the service, first timing information, and second timing information via the 
a processor configured to calculate an offset based on a receiver wall clock, and process at least one of the at least one audio component or the video component which is time-aligned based on the calculated offset.

Claim 2 does not explicitly disclose wherein the broadband network comprises an internet network and does not explicitly disclose transmitting and a transmission interface.
Laurent discloses that it was known for a broadband network to be an internet network and disclosing transmitting from network interfaces (See [0029] and Fig 1 for internet network and Fig 1 [0026] [0029] broadcasting via broadcast network 7 and broadband network 2).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of the parent application with the known methods of Laurent predictably resulting in the broadband network comprises an internet network by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a well-known transmission network as suggested by Laurent.

Claims 2, 7, 12 and 16 are rejected with respect to the similar limitations found in parent application claim 3.


Claims 4, 9, 14 and 18 are rejected with respect to the similar limitations found in parent application claim 5.

Claims 5 and 10 are rejected with respect to the similar limitations found in parent application claim 6.



Allowable Subject Matter
Claims 1-18 are rejected on the grounds of nonstatutory double patenting as analyzed above but are indicated as allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
As set forth by the record, see parent application 16/413,042, now U.S. Patent No. 11,095,703, the prior art fails to disclose or fairly suggest all of the features of independent claims 1, 6, 11 and 15 especially the broadcast signal further includes a MPD (Media Presentation Description) having a DASH representation containing a segment URL for the DASH segment delivered over broadband.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425